Case 8:21-cv-00044-JLS-ADS Document 14 Filed 03/01/21 Page1iof1 Page ID#:49

UNITED STATES DISTRICT COURT JS6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SACV 21-00044-JLS (ADSx) Date March 1, 2021

 

 

Title Christian Lemus v. 2015 Halladay Wellness, Inc.

 

Present: The Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

 

 

 

Melissa Kunig None Reported
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
VOLUNTARY DISMISSAL

The Court, having been advised by the Plaintiff that this action has been resolved by a
Notice of Voluntary Dismissal [13], hereby orders all claims of the Plaintiff, Christian Lemus,
individually, are hereby dismissed with prejudice. All claims of any unnamed member of the
alleged class are hereby dismissed without prejudice.. The Court hereby orders all
proceedings in the case vacated and taken off calendar.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
